                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,

v.                                                                             Cr. No. 19-4440 MV

NICHOLOUS PHILLIPS,

                 Defendant.

      UNITED STATES’ MOTION IN LIMINE TO ADMIT AUDIO RECORDING OF
       PHONE CALL BETWEEN DEFENDANT AND APD CRISIS NEGOTIATOR

          The United States hereby moves this Court for a pre-trial ruling that the audio recording of

defendant Nicholous Phillips’ (“Defendant”) phone call with the Albuquerque Police Department

officer, who served as a crisis negotiator on the evening of November 15, 2019, is admissible.

     I.      FACTUAL SUMMARY

          Defendant is charged in a two-count indictment with possession with intent to distribute

50 grams and more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),

and with being a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. §§

922(g)(1) and 924. The evidence illustrates that on November 15, 2019, while Defendant was on

federal supervised release for his prior conviction in case no. 09-CR-3601-MV, United States

Probation Officers (“USPO”) conducted a visit at his home. Defendant was not home, and the

officers returned later that evening to find him sitting in the driver’s seat of his truck. Upon

unlocking and opening the truck door, the probation officer smelled a prevalent odor that appeared

to be marijuana. The probation officer asked Defendant for permission to look in the truck, and

Defendant agreed. Behind the driver’s seat of the truck, probation officers discovered a backpack

containing narcotics and paraphernalia, including methamphetamine, marijuana, lysergic acid



                                                   1
diethylamide, suboxone strips, plastic bags, a digital scale, hypodermic needles, numerous

smoking devices, and more.

       As the probation officers were searching his backpack, Defendant defied their commands

to remain outside and instead ran inside of his home, locked himself in, and threatened suicide by

pointing a handgun at his head. While barricaded inside of his home, Defendant spoke to law

enforcement officers by phone, including a crisis negotiator from the Albuquerque Police

Department, who was called to the scene that evening for the sole purpose of assuring Defendant’s

safety. When asked by that officer why Defendant made statements that he was going to kill

himself, Defendant stated it was because his probation officer “just took a backpack full of fucking

drugs from me.” Defendant further stated that he would rather die than go back to jail, and for this

reason he barricaded himself inside of his home. Throughout the duration of Defendant being

locked inside of his home, he only made threats to himself and did not direct any threats to law

enforcement. However, Defendant did advise that if law enforcement attempted to enter his home,

the situation would “end badly.”

       This hours-long standoff with law enforcement, which required the presence of

approximately 17 Albuquerque Police Department officers, in addition to federal law enforcement

officers from the United States Probation Office and the Bureau of Alcohol, Tobacco, and

Firearms, ended with Defendant safely being taken into custody.            A protective sweep of

Defendant’s home revealed a lower receiver for a Glock firearm in plain view. Defendant’s home

was then secured pending a search warrant. The search warrant was executed in the early morning

hours of November 16, 2019, and law enforcement recovered a Glock pistol frame welded into

two pieces and twenty-six rounds of .40 caliber ammunition.




                                                 2
   II.       LEGAL STANDARD

          Relevant evidence is admissible unless the United States Constitution, a federal statute, the

Federal Rules of Evidence, or a rule prescribed by the Supreme Court provides otherwise. Fed. R.

Evid. 402. Evidence is relevant if “it has any tendency to make a fact more or less probable than

it would be without the evidence,” and “the fact is of consequence in determining the action.” Fed.

R. Evid. 401. Relevant evidence may be excluded by the court if its probative value is substantially

outweighed by a danger of unfair prejudice. Fed. R. Evid. 403.

   III.      ARGUMENT

          As a preliminary matter, the statements Defendant made are not hearsay. Pursuant to Rule

801(d)(2)(A), Defendant’s statements were made by him and will be offered against him for their

truth. They are relevant under Rule 401 because they have a strong tendency to make the following

facts more probable: that Defendant knew he had methamphetamine in his backpack, that he was

in fact trafficking the methamphetamine, and that he possessed a firearm. All of these are facts of

consequence for the two crimes Defendant is charged with because his knowledge for both crimes

is a key element.

          The conditions under which Defendant made these statements should be viewed as

especially reliable. At the time he was speaking to the APD crisis negotiator, Defendant was under

high stress, and the primary reason he was speaking to this officer was because he was threatening

suicide by firearm as a means of not going back to prison. During their phone call, Defendant

explains to the officer that because his probation officer had just seized a backpack full of drugs

from him, he was considering ending his life. He further explained to the officer that he had a

firearm in his home and was planning to use it for the suicide. These admissions by Defendant are




                                                   3
strong indications of his consciousness of guilt as to both crimes, and the jury should be permitted

to hear Defendant in his own words as the lengthy standoff at his home was taking place.

         The United States recognizes the sensitive nature of this evidence, but nonetheless contends

that because Defendant’s statements amount to confessions of both crimes, its probative value

substantially outweighs any prejudicial effect to Defendant.

         Based on the nature of the relief sought, the United States presumes Defendant’s opposition

to this motion.

   IV.      CONCLUSION

         For these reasons, the United States seeks a pre-trial ruling the audio recording of

Defendant’s call with the APD crisis negotiator is admissible.

                                                       Respectfully submitted,

                                                       JOHN C. ANDERSON
                                                       United States Attorney

                                                       /s/ Jaymie L. Roybal
                                                       JAYMIE L. ROYBAL
                                                       Assistant United States Attorney
                                                       P.O. Box 607
                                                       Albuquerque, N.M. 87103
                                                       (505) 224-1413

I HEREBY CERTIFY that I filed the foregoing
pleading electronically through the CM/ECF system
which caused defense counsel, Joe Romero, to be
served by electronic means, as reflected on the Notice
of Electronic Filing as indicated therein on June 22, 2020.

/s/
Jaymie L. Roybal
Assistant United States Attorney




                                                  4
